 

Case 1:20-cv-07014-AJN Document 1 Filed 08/28/20 Page 1 of 7

James P. Krauzlis

CASEY & BARNETT, LLC
305 Broadway, Ste 1202
New York, New York 10007
(212) 286-0225

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK ECF FILE
x

 

FEDERAL INSURANCE COMPANY a/s/o Ohio
Steel Industries, Inc., 20 Civ.

Plaintiff,
- against - COMPLAINT
KUEHNE + NAGEL, INC., trading as Blue Anchor
America Line, and MSC MEDITERRANEAN
SHIPPING COMPANY, S.A.,

Defendants.
xX

 

Plaintiff, FEDERAL INSURANCE COMPANY a/s/o Ohio Steel Industries, Inc., by and
through its attorneys, Casey & Barnett LLC, as and for its Complaint against the Defendants,
alleges upon information and belief as follows:

JURISDICTION

1. This is an admiralty and maritime claim within the meaning of Rule 9(h) of the
Federal Rules of Civil Procedure. Jurisdiction is predicated upon 28 U.S.C. §1333 and the
provisions contained in the OOCL bill of lading, which mandates that jurisdiction for all claims
arising under its bill of lading shall be in this district.

PARTIES

2 At all material times, Federal Insurance Company (hereinafter "FIC" or

"Plaintiff") was and is a corporation with an office and place of business located at 15
Case 1:20-cv-07014-AJN Document 1 Filed 08/28/20 Page 2 of 7

Mountainview Road, Warren, New Jersey 07059, and is the subrogated underwriter of the
consignment of 1,117 Carton(s) of SWEEPER PARTS loaded into container 40' CAIU 476363-
5, as more specifically described below.

3. At all material times, defendant, KUEHNE + NAGEL, INC., trading as Blue
Anchor America Line (hereinafter “Defendant” or “K+N”) was and is a corporation with an
office and place of business located 10 Exchange Pl #19, Jersey City, NJ 07302 and, at all
relevant times, was and is still doing business within the jurisdiction of this Honorable Court as a
non-vessel owning common carrier of goods for hire.

4, At all material times, defendant, MSC MEDITERRANEAN SHIPPING
COMPANY, S.A. (hereinafter “Defendant” or “MSC”) was and is a corporation with an office
and place of business located c/o Mediterranean Shipping Company (USA) Inc.
420, 5 Avenue (at 37" Street) 8" Floor, New York, NY 10018-2702 and at all relevant times
was and is still doing business within the jurisdiction of this Honorable Court as a common
carrier of goods for hire.

J Plaintiff brings this action on its own behalf and as agent and/or trustee on behalf
of and for the interest of all parties who may be or become interested in the said consignments,
as their respective interests may ultimately appear, and plaintiff is entitled to maintain this action.

RELEVANT FACTS

6. On or about July 23, 2019, the cargo shipper, QINGDAO KINGDOM
HEALTHY INDUSTRY CO.,LTD., and/or its agents, contracted with K+N to transport a
consignment of involving a shipment of 9 ocean shipping containers of 10,464 cartons of
Sweeper Parts from Qingdao, China, to New York, New York, with on carriage by rail to

Columbus, Ohio. K-+N, in turn, contracted with MSC to perform the actual ocean transit of the
 

Case 1:20-cv-07014-AJN Document 1 Filed 08/28/20 Page 3 of 7

consignment of 9 ocean shipping containers of 10,464 cartons of Sweeper Parts from Qingdao,
China, to New York, New York, with on carriage by rail to Columbus, Ohio.

i On or before July 23, 2019, a consignment consisting of 10,464 cartons of
Sweeper Parts, then being in good order and condition, were loaded into nine (9) ocean shipping
containers that had been provided by K+N and MSC, namely MEDU4979353, TCNU7902825,
CRSU9132869, MEDU4625215, MEDU7461732, INKU2592209, MSCU9678633,
CAIU4763635, and GLDU0687583. On or about July 23, 2019, the nine container-loads of
10,464 cartons of Sweeper Parts were delivered into the custody and control of K+N and MSC,
and/or their respective agents, in Qingdao, China, for transportation to New York, New York,
with on carriage by rail to Columbus, Ohio.

8. The transportation of the aforementioned consignment was all arranged in
consideration of an agreed upon freight, and pursuant to K+N bill of lading number
BANQTAO28769634352-0386-907.011, dated July 23, 2019 and pursuant to MSC bill of lading
numbered lading MEDUQA310471, dated July 23, 2019, all of which relate to the 10,464
cartons of Sweeper Parts loaded into the aforementioned nine (9) ocean shipping containers.

9. Thereafter, on or about July 23, 2019, the aforementioned nine (9) ocean shipping
containers were loaded aboard the M/V GUNDE MAERSK and thereafter the aforementioned
vessel departed Qingdao, China, for her intended destination.

10. On or about September 3, 2019, the aforementioned nine (9) ocean shipping
containers aboard the M/V GUTHORM MAERSK arrived in New York, New York, and were
discharged for on-carriage by rail to Columbus, Ohio.

Ld. When the aforementioned containers were discharged at New York, New York, as

aforesaid, container CAIU4763635 containing 1,117 cartons of Sweeper Parts, was found to be
Case 1:20-cv-07014-AJN Document1 Filed 08/28/20 Page 4 of 7

heavily crushed with holes in the top and sides of said container, and the contents were found to
be severely wet with water damaged cartons, torn packing and rust damage to the contents, and
was transloaded into container BMOU 678858-7 for on-carriage by rail to Columbus, Ohio. A
total of 975 cartons of the subject cargo were subsequently determined to be unusable and not
salvageable and were thereafter destroyed.

12. The damage to the cargo was not the result of any act or omission of the Plaintiff
or its assured, Ohio Steel Industries, Inc., but, to the contrary, was due solely as the result of the
negligence, unseaworthiness, fault, neglect, breach of contract of carriage and breach of bailment
on the part of the Defendants and/or their respective agents.

13. Asaresult of the foregoing, Ohio Steel Industries, Inc., suffered a loss in the
amount of $18,598.98, no part of which has been paid, despite due demand.

14. At all times relevant hereto, a contract of insurance for property damage was in
effect between Ohio Steel Industries, Inc., and FIC, which provided coverage for, among other
things, loss or damage to the consignment.

15. Pursuant to the aforementioned contract of insurance between Ohio Steel
Industries, Inc., and FIC, monies have been expended on behalf of Ohio Steel Industries, Inc., to
the detriment of FIC due to the damages sustained during transit.

16. As FIC has sustained damages as the result of said expenditures, expenditures
rightly the responsibility of defendant, FIC has an equitable right of subrogation and is
subrogated to the rights of its insured with respect to any and all claims for damages against the

defendant.
Case 1:20-cv-07014-AJN Document1 Filed 08/28/20 Page 5 of 7

17. By reason of the foregoing, plaintiff has sustained losses which will be shown
with specificity at trial, no part of which has been paid, although duly demanded, which are
presently estimated to be $18,598.98.

AS AND FOR A FIRST CAUSE OF ACTION - BREACH OF CONTRACT

18. The Plaintiff repeats, reiterates and realleges each and every allegation set forth in
paragraphs | through 17, inclusive, as if herein set forth at length.

19. Pursuant to the contract entered into between the parties, the Defendants owed a
contractual and statutory duty to the Plaintiffs assured, to carry, bail, keep and care for, protect
and deliver the Plaintiff assured’s cargo in the same good order and condition as at the time said
Defendants first accepted custody and control of the goods.

20. The Defendants breached their contractual and statutory duties by failing to
properly care for, bail and protect the Plaintiff assured's cargo in the same good order and
condition as at the time said Defendant first accepted custody and control of the goods.

21. Asadirect and proximate result of said breach of contract by Defendants, the
Plaintiff has suffered damages in the amount presently estimated to be no less than $18,598.98.

22. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
with more specificity at trial, no part of which has been paid, although duly demanded, which are
presently estimated to be no less than $18,598.98.

AS AND FOR A SECOND CAUSE OF ACTION - BREACH OF BAILMENT

23. The Plaintiff repeats, reiterates and realleges each and every allegation set forth in
paragraphs 1| through 22, inclusive, as if herein set forth at length.

24. Pursuant to their obligations as bailees for hire of the Plaintiff assured's cargo, the

defendants owed contractual and statutory duties to Plaintiff's assured to carry, bail, keep and
 

Case 1:20-cv-07014-AJN Document 1 Filed 08/28/20 Page 6 of 7

care for, protect and deliver the Plaintiff assured's cargo in the same good order and condition as
at the time said defendants first accepted custody and control of the goods.

25. The defendants breached their duties as bailees for hire by failing to properly
carry, bail, keep and care for, protect and deliver the Plaintiff assured's cargo in the same good
order and condition as at the time said defendants first accepted custody and control of the
goods.

26.  Asadirect and proximate result of the breach of bailment by the Defendants, the
Plaintiff has suffered damages in the approximate amount of $18,598.98.

27. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
with specificity at trial, no part of which has been paid, although duly demanded, which are
presently estimated to be no less than $18,598.98.

AS AND FOR A THIRD CAUSE OF ACTION - NEGLIGENCE

28. The Plaintiff repeats, reiterates and realleges each and every allegation set forth in
paragraphs 1 through 27, inclusive, as if herein set forth at length.

29. The Defendants owed a duty to the Plaintiff's assured to carry, bail, keep and care
for, protect and deliver the Plaintiff assured's cargo in the same good order and condition as at
the time said defendants first accepted custody and control of the goods.

30. | The Defendants breached and were negligent in exercising their duty to carry,
bail, keep and care for, protect and deliver the Plaintiff assured’s cargo in the same good order
and condition as at the time said defendants first accepted custody and control of the goods.

31. Asadirect and proximate result of the negligence by the Defendants, the Plaintiff

has suffered damages in the approximate amount of $18,598.98.
 

Case 1:20-cv-07014-AJN Document 1 Filed 08/28/20 Page 7 of 7

32. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
with specificity at trial, no part of which has been paid, although duly demanded, which are

presently estimated to be no less than $18,598.98.

WHEREFORE, Plaintiff prays:

iE That process in due form of law may issue against Defendants citing them to
appear and answer all and singular the matters aforesaid;

2. That judgment may be entered in favor of Plaintiff against Defendants for the
amount of Plaintiff's damages in the amount of at least $18,598.98, together with interest, costs
and the disbursements of this action; and

3; That this Court grant to Plaintiff such other and further relief as may be just and
proper.

Dated: New York, New York

August 28, 2020

115-1607

CASEY & BARNETT, LLC

Attorneys,for Plaintiff
By: Ce

sae breaiay, Si

305 way, Ste 1202

New York, New York 10010
(212) 286-0225
